Title: To Thomas Jefferson from Archibald Thweatt, 26 December 1821
From: Thweatt, Archibald
To: Jefferson, Thomas


Dear Sir
Wilkinsonville post Office Chesterfield County
26. Decr 1821
While I take liberties with letters of a friend without consulting him, and without any other sanction than the motive which governs me, I fear I force myself in  upon you, with a very offensive kind of intrusion: I hope the same pure motive, will secure to me your generosity and forgiveness.—only see what you can do for our country at this Crisis!  a favorable word from you would secure the amendments—and to use the language of the illustrious author of the inclosed letter “save again our beloved confederacy.”—Excuse meGod preserve youArchibald Thweatt